COX, Judge
(concurring in the result):
I have often expressed my reservations about making substantive law on a guilty-plea record,* and, therefore, I do not join the lead opinion in its adoption of the law of voluntary abandonment. My rationale is that the issue was not fully litigated below and, therefore, our observations are mainly hypothetical and academic. I must admit, however, that I am very impressed with the Chief Judge’s learned opinion.
I concur in the result because the admissions and stipulations in this case fall short of proving an attempt to distribute drugs. Art. 80, Uniform Code of Military Justice, 10 U.S.C. § 880.

 See my separate opinion in United States v. Reed, 24 M.J. 80, 86 (C.M.A.1987).